Citation Nr: 1342702	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-24 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for asthma prior to October 11, 2011.

2.  Entitlement to a rating greater than 60 percent for asthma from October 11, 2011.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1994 to December 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The July 2009 Rating Decision granted the Veteran's claim for an increased rating for his service connected asthma, and assigned it a 30 percent rating, effective February 10, 2008.  The Veteran filed a Notice of Disagreement in July 2010.  The RO issued a Statement of the Case in August 2011, which continued the 30 percent rating.  The Veteran perfected his appeal with a Form 9 in August 2011.  Then, in a Supplemental Statement of the Case in May 2013, the RO increased the Veteran's rating to 60 percent, effective October 11, 2011.  

In August 2011, the RO, citing clear and unmistakable error, changed the effective date for the previous increased rating from February 10, 2008, to February 10, 2009, the date of the Veteran's claim for an increase.  

The Board observes that the Veteran requested a hearing in his August 2011 substantive appeal.  However, the Veteran withdrew that request in a response to the Supplemental Statement of the Case, in May 2013.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2013). 

Finally, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including VA medical records dated from April 2009 to April 2013, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claim.


FINDINGS OF FACT

1.  Prior to October 10, 2011, the Veteran's asthma was managed with the use of daily inhalational or oral bronchodilator therapy and inhalational anti-inflammatory medication.  Pulmonary function test (PFT) findings showed no worse than FEV-1 (Forced Expiratory Volume in one second) of 68.5 percent predicted, or FEV-1/FVC (Forced Expiratory Volume in one second to Forced Vital Capacity) of 71 percent.

2.  On and after October 11, 2011, the Veteran's asthma is manifested by intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids and PFT findings showed no worse than FEV-1 of 45 percent predicted, or FEV-1/FVC of 66 percent.


CONCLUSIONS OF LAW

1.  Prior to October 10, 2011, the criteria for a rating greater than 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.326, 4.1-4.10, 4.96, 4.97, 6602 (2013).

2.  On and after October 11, 2011, the criteria for a rating greater than 60 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.326, 4.1-4.10, 4.96, 4.97, 6602 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a March 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for an increased rating.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The March 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the March 2009 letter meets the VCAA's timing of notice requirement.

Further, the Veteran was medically evaluated in conjunction with his increased rating claim in April 2009, November 2010, and May 2012.  The Board notes that, in each examination, the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that each of the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, reports of VA examination in April 2009, November 2010, and May 2012, and the Veteran's statements.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  See 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Veteran contends that he is entitled to a higher disability rating for his service-connected asthma. Under Diagnostic Code 6602, a 10 percent evaluation is warranted for bronchial asthma when there is evidence of a Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent of predicated value; FEV-1/Forced vital capacity (FVC) of 71 to 80 percent of predicated value; or intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted if the FEV-1 is 56 to 70 percent of the value predicted, if the FEV-1/FVC (forced volume vital capacity) ratio is 56 to 70 percent, or if intermittent inhalational or oral bronchodilator therapy is required.  A 60 percent rating is warranted where the FEV-1 is 40 to 55 percent of the value predicted, if the FEV-1/FVC ratio is 40 to 55 percent, there were at least monthly visits to a physician are made for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  38 C.F.R. § 4.97, 6602.  A 100 percent rating requires an FEV-1 of less than 40 percent of the predicted value, an FEV-1/FVC ratio of less than 40 percent, there is more than one attack per week of episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications is required.  Id.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator values are to be used for rating purposes in those instances.  38 C.F.R. § 4.96(d)(5).

The Veteran submitted his claim for an increased rating on February 10, 2009, asserting that his asthma had worsened; he stated that he was taking both Advair and albuterol to control his symptoms.  VA regulations allow for an effective date up to one year prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within that one year period, otherwise date of claim.  See 38 C.F.R. § 2.400(o)(2).  Here, a review of available records prior to February 10, 2009, provides no factual evidence of worsening of the service-connected asthma.

Post-service private and VA treatment records from January 2000 to April 2013 show that the Veteran received intermittent treatment for his asthma.  The Board notes that as early as January 2007, the Veteran was being treated with Advair and Proair to help control his asthma symptoms.  Advair is an inhalational anti-inflammatory medication, and Proair is an oral bronchodilator therapy.  Private and VA treatment records indicate that Veteran continued to receive intermittent treatment for his asthma, including the prescription of daily inhalational or oral bronchodilator therapy and inhalational anti-inflammatory medications throughout the pendency of this appeal. 

The Veteran was afforded a VA examination in April 2009 to evaluate the severity of his bronchial asthma.  At that time, he reported being on Advair and albuterol, both of which he reported using daily.  The Veteran reported experiencing worsening from triggers like cold weather and allergies.  He reported being prescribed prednisone many years before the examination.  The Veteran frequently overused his albuterol but was able to walk briskly without shortness of breath.  The Veteran was not using ongoing sick leave due to his asthma at that time.  Pulmonary function tests (PFT) revealed the Veteran had an FEV-1 score of 68.5 percent of predicted and FEV-1/FVC score of 71 percent.  

Private treatment records from July 2010 establish that the Veteran underwent a PFT to gauge his asthma symptoms.  FEV-1 was 74.5 percent of predicted and FEV-1/FVC was 71.7 percent.  The treatment note indicated that the reduction in the FEV-1/FVC score indicated mild airway obstruction.  Additionally, the note stated that the spirometry was "markedly improved post-bronchodilator" and that the low FEV0.5 suggested "a poor initial effort."

The Veteran submitted a statement in July 2010 with his Notice of Disagreement that indicated his asthma warranted a higher disability rating.  He asserted that his private treatment records showed his reactive airway disease to be worse than the conclusion made by the VA examination.  

In October 2010, the Veteran provided another statement regarding his asthma, and he described additional medications he had been prescribed.  He indicated that he had been prescribed a nebulizer for home use, which he used to administer albuterol sulfate, and he also indicated he had received a prescription of Spiriva to complement the Advair he had already been taking.  The Veteran explained his surprise at the severity of his asthma after seeing the results of his PFT.  The Veteran described his fears about his asthma, including a "sense of panic" he felt any time he left home without his inhaler.  

The Veteran underwent another VA examination in November 2010.  He reported using the medications to which he had been prescribed previously, including Advair and albuterol.  He additionally reported utilizing Spiriva.  He denied fever or night sweats.  The Veteran also reported that he had been prescribed a CPAP machine for obstructive sleep apnea, which was caused by his asthma.  The Veteran complained of chronic cough, occasionally productive or sputum.  He denied hemoptysis or anorexia.  The Veteran reported experiencing flare ups from his asthma a few times per day.  He described the asthma attacks as wheezing, coughing, shortness of breath, chest tightness with difficulty breathing.  He reported using his inhaler to help the symptoms and explained that the symptoms subsided within eight to ten minutes.  He indicated that he reduced his activities during asthma exacerbations until they subsided.  The Veteran reported a change in his activities, stating that he could not do any athletic activity because of his asthma and shortness of breath.  He also indicated increasing the use of his nebulizer due to symptoms. 

Upon examination, the examiner found that the Veteran's PFT revealed the Veteran had an FEV-1 of 41 percent of predicted and an FEV-1/FVC score of 71.7 percent.  The notation on the examination indicated that there was "poor patient effort due to coughing." 

In August 2011, the Veteran submitted another statement with his Form 9 substantive appeal.  He explained that he disagreed with the "lack of effort" message that was included with his previous PFT.  He stated that the coughing occurred because the VA examiner had told him to continue to blow into the mouthpiece after he had exhausted "whatever 'normal air' was already in [his] lungs."  He additionally reported that his private treatment provider had opined to him that his asthma was an eight in severity out ten.  He contended that the VA examiner had refused to comment on that issue.  Finally, he asserted that the VA examiner had not "voiced any concern" that he had lacked effort during his examination. 

VA records indicate that on October 11, 2011, the Veteran was hospitalized for an exacerbation of his service-connected asthma.  He was treated with oral systemic corticosteroids, prednisone, at that time and again in November 2011 and January 2012.  Additionally, VA treatment records show the Veteran reported to the emergency room in March 2012 and September 2012 due to exacerbations in his asthma symptoms.  In March 2012, he was prescribed five days of prednisone to reduce the asthma symptoms after the exacerbation.  Again in September 2012, he was again placed on prednisone to reduce the asthma symptoms.  

Then, in May 2012, the Veteran was afforded another VA examination to assess his disability level.  The Veteran reported the daily use of inhalational bronchodilator therapy, inhalational anti-inflammatory medication, and the prescription of mometasone, flunisolide, formoterol, as well as albuterol through the use of an at-home nebulizer.  The Veteran also reported two exacerbations that had required physician visits in the twelve months prior to the examination.  He reported that both of the exacerbations required him to stay in the hospital overnight and he was prescribed prednisone on both occasions.  Pulmonary function tests from that examination indicate that the Veteran had an FEV-1 score of 45 percent of predicted and an FEV-1/FVC score of 66 percent.  The examiner noted that the condition interfered with the Veteran's daily life such that he had to take the nebulizer to work and carried his inhalers with him; he also indicated that the Veteran occasionally took breaks from work to treat and control his condition. 

Diagnostic Code for bronchial asthma, 6602, requires for a 60 percent rating for asthma that PFT scores for FEV-1 must range from 40 to 55 percent of the value predicted, and the FEV-1/FVC ratio must be 40 to 55 percent.  Thus, the Veteran's May 2012 FEV-1 score of 45 percent of predicted met the criteria for a higher rating.  Additionally, however, the Veteran also met the non-PFT criteria for a 60 percent rating for asthma based on steroid use on October 11, 2011, because he was prescribed a systemic (oral or parenteral) corticosteroid more than three times in one year beginning on that date.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  A 60 percent evaluation prior to October 11, 2011 is not warranted as the evidence fails to show FEV-1 from 40 to 55 percent of the value predicted, with a FEV-1/FVC ratio of 40 to 55 percent, or at least monthly visits to a physician for care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

The Board finds that, for the entire rating period under appeal, the Veteran's asthma disability was not manifested by symptomatology more nearly approximating that required for a 100 percent rating under Diagnostic Code 6602.  The record contains no evidence that during any portion of the rating period on appeal, the Veteran's disability was manifested by findings of a FEV-1 of less than 40 percent of predicted value or a FEV-1/FVC of less than 40 percent of predicted value.   

Moreover, the Board finds that the Veteran's asthma disability symptomatology does not more nearly approximate the non-PFT criteria required for the next higher rating, either.  The treatment records do not indicate that the Veteran's asthma disability showed more than one attack per week with episodes of respiratory failure or required daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  Therefore the Veteran's asthma disability symptomatology does not more nearly approximate the non-PFT criteria required for the next higher 100 percent rating under Diagnostic Code 6602.

The Board has also considered whether the Veteran's asthma presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for asthma contemplates the symptoms of asthma, the treatments and medications used to control the symptoms, as well as any interference asthma may have on the Veteran's daily life.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Finally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Although the May 2012 VA examiner noted that the Veteran had to take his medications with him to work and occasionally take breaks in order to control his symptoms, there is no evidence of unemployability related to the Veteran's asthma.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to a rating greater than 30 percent for asthma prior to October 11, 2011 is denied.

Entitlement to a rating greater than 60 percent for asthma from October 11, 2011 is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


